SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934(Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement[] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2))[X] Definitive Proxy Statement[] Definitive Additional Materials[] Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 Cenveo, Inc.(Name of Registrant as Specified in Its Charter) (Name of Person Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid:(2) Form, Schedule or Registration Statement No.:(3) Filing Party:(4) Date Filed: April 6, Dear Fellow Shareholders: I would like to extend a personal invitation for you to join us at our Annual Meeting of Shareholders which will be held on Thursday, April 30, 2009, at 12:00 noon at the Hilton Stamford Hotel, One First Stamford Place, Stamford, Connecticut 06902.I look forward to your attendance either in person or by proxy. We are holding our annual meeting in Stamford for several business reasons.Last year, we held our annual meeting in Stamford at the auditorium of the St. John’s Episcopal Church.We chose that location last year given the economic conditions we were facing and the opportunity to reduce costs.We made no formal presentation and served no luncheon or refreshments at our meeting last year. We are planning to give a full business presentation to our investor base this year.I plan to review our record performance in 2008, and discuss how we are managing our business in the unprecedented business environment we are in this year.I look forward to sharing with you how we continue to focus our attention on matching our cost with our revenues and investing in our future.The Hilton Stamford Hotel is located very near our corporate office and the Stamford train station.We are encouraging our shareholders to join us at this reasonably priced meeting location. Also, our senior management team will be available to meet with investors after the meeting for additional Q&A.I am looking forward to discussing with you our results and the positive momentum that Cenveo has generated since we took over the management of the Company in late 2005.I encourage all of you to attend this meeting in Stamford. Robert G.
